The judgment of the Supreme Court directed that “when this judgment is duly received by the District Court of San Juan, Section 2, let execution he issued for its satisfaction according- to law.” The mandate was returned by the clerk of that section of the court accompanied by a certificate showing that the case had been transferred to Section 1 of the court after the appeal had been taken and the Secretary of the Supreme Court sent the mandate to Section 1. The ap-pellee moved the Supreme Court for an order approving the Secretary’s action and the appellant objected, alleging that the transfer was void. Reid: That the order moved for will not be made after a question of jurisdiction has been raised below. — Mr. Justice Del Toro delivered the opinion of the court.